                                                                            SO ORDERED.


                                                                             Dated: December 7, 2018



   1

   2                                                                        Daniel P. Collins, Bankruptcy Judge
                                                                            _________________________________
   3

   4                             UNITED STATES BANKRUPTCY COURT
   5                                          DISTRICT OF ARIZONA
   6   In re:                            )                         Chapter 11 Proceedings
                                         )
   7
       SWIFT AIR, LLC,                   )                         Case No.: 2:12-bk-14362-DPC
   8                                     )
                     Reorganized Debtor. )                         Adversary No. 2:14-ap-00534-DPC
   9                                     )
                                         )
  10
       MORRISANDERSON & ASSOCIATES, )                              UNDER ADVISEMENT ORDER
  11   LTD., Litigation Trustee for the  )
       Reorganized Debtor,               )
  12                                     )                         [NOT FOR PUBLICATION]
                     Plaintiff,          )
  13
                                         )
  14         v.                          )
                                         )
  15   REDEYE II, LLC, et al.,           )
                                         )
  16
                     Defendants.         )
  17                                     )

  18            Before this Court is the Motion (“Motion”) of Defendants Jerry Moyes (“Moyes”)
  19   and J. Kevin Burdette (“Burdette”) (“Defendants”) for Report and Recommendation for
  20   Partial Summary Judgment on Count Six and Request for Judicial Notice. 1 In summary,
  21   Defendants contend Plaintiff’s claims for breach of fiduciary duty were released by the
  22   Debtor before this bankruptcy and are barred by the doctrine of in pari delicto. Based on
  23   the record before this Court, the Motion is denied. 2
  24

  25
       1
        DE 270. DE will hereinafter refer to docket entries in this adversary case 2:14-ap-00534-DPC.
       2
  26    This decision sets forth the Court's findings of fact and conclusions of law pursuant to Rule 7052 of the Rules of
       Bankruptcy Procedure.

                                                               1
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                           Desc
                                  Main Document    Page 1 of 20
   1   I.      BACKGROUND
   2           Swift Air, LLC (“Debtor”) filed its voluntary chapter 11 bankruptcy on June 27,
   3   2012 (“Petition Date”). Plaintiff, MorrisAnderson & Associates, Ltd. (“Trustee”), was
   4   appointed trustee of the creditor trust that was created by the Third Amended Plan of
   5   Reorganization (“Plan”) confirmed by this Court’s Plan Confirmation Order. 3                               The
   6   Trustee commenced this adversary proceeding (“Adversary Proceeding”) on June 27,
   7   2014. The Trustee’s Third Amended Complaint (“Complaint”) 4 contains 11 claims for
   8   relief. Count Six is for claimed breaches of fiduciary duties by the Defendants. In
   9   summary, Count Six claims the Defendants caused the Subject Transfers 5 to occur for
  10   their own personal benefit and to the detriment of Debtor’s creditors thereby depriving
  11   Debtor of its ability to operate as a going concern. Moyes and Burdette were the President
  12   and Vice-President, respectively, of the Debtor until their resignations on December 21,
  13   2011 (“Transaction Date”).
  14           The Trustee filed a response (“Response”) 6 to the Motion. Defendants replied to
  15   the Response (“Reply”) 7. Defendants filed their separate statement of facts. 8 Plaintiff
  16   filed a separate statement of facts. 9 Defendants also filed a demonstrative chart comparing
  17   fact differences between Plaintiff’s and Defendants’ filings. 10 Oral argument on the
  18   Motion was held by the Court on October 18, 2018, after which the Court took this matter
  19   under advisement.
  20

  21

  22
       3
         Admin DE 662. “Admin DE” will hereinafter refer to docket entries in the administrative case 2:12-bk-14362-
  23   DPC.
       4
         Filed November 3, 2015, at DE 94.
  24   5
         Defined in the Complaint at p. 10, ¶ 73.
       6
         DE 320.
       7
  25     DE 336.
       8
         DE 271.
       9
  26     DE 278.
       10
          DE 319.

                                                              2
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                         Desc
                                  Main Document    Page 2 of 20
   1   II.     JURISDICTION
   2           This Court has jurisdiction over these proceedings pursuant to 28 U.S.C.
   3   §§ 157(b)(2) and 1334 and Bankruptcy Rules 7001, et seq.
   4

   5   III.    ANALYSIS
   6           Summary judgment shall be granted by this Court if there are no genuine issues of
   7   material fact and the movant is entitled to judgment as a matter of law. Bankruptcy
   8   Rule 7056 and Rule 56 of the Fed. R. Civ. P.
   9           A. Defendants’ Motion
  10           Defendants’ Motion points to an “Inter-Company Settlement Agreement and
  11   Mutual Release” (“Settlement Agreement”) dated December 21, 2011 11 that was executed
  12   by the Debtor, on one hand, and the Defendants (and others), on the other hand. The
  13   Settlement Agreement was one of many documents executed on the Transaction Date as
  14   a part of a larger transaction (“Transaction”) memorialized in, among other documents, a
  15   Purchase Agreement (“Purchase Agreement”). 12 At bottom, the Transaction resulted in
  16   1) Debtor’s Part 135 Business 13 being transferred to Swift Aircraft Management, LLC
  17   (“SAM”) and Swift Aviation Group (“SAG”) 14, 2) Debtor’s Part 121 Business15
  18   remaining with the Debtor, and 3) the owner of the Debtor (SAG) transferring its equity
  19   in the Debtor to the Buyers. 16 The Part 135 Business included Debtor’s Federal Aviation
  20   Administration (“FAA”) Part 135 certificate and various receivables owed to Moyes and
  21

  22

  23   11
          DE 321-2, pp. 11 through 18 of 100.
       12
          The Purchase Agreement is attached as Exhibit 5 to the Defendants’ Statement of Facts (DE 271-3, pp. 1-182).
  24   13
          Defined in the Purchase Agreement at p. 6. See DE 271-3, p. 12 of 182. See also the Complaint (DE 94) at p. 5,
       ¶ 23.
       14
  25      See the Motion, ¶ 27, p. 6 of 16 (DE 270) and Defendants’ Statement of Facts, ¶ 27 (DE 271).
       15
          Defined in the Purchase Agreement at p. 6. See DE 271-3. See also the Complaint at ¶ 23, p.5.
       16
  26      In the Motion, the “Buyers” are defined as arm length entities named Avondale Aviation II, LLC and Jordon
       Gunthrope Holdings, LLC. In the Purchase Agreement they are defined as “Purchaser.” See DE 271-3, p.7.

                                                               3
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                          Desc
                                  Main Document    Page 3 of 20
   1   his Seller Affiliates 17 and payables owned by Moyes and his Seller Affiliates. The Part
   2   121 Business, which remained with the Debtor, included an FAA Part 121 certificate and
   3   payables generally associated with the Debtor’s Part 121 Business. The consideration
   4   paid by the Buyers was $100.
   5           A “condition precedent” to Buyers’ purchase of SAG’s ownership of Debtor was
   6   the execution of the Settlement Agreement calling for “. . . any and all of Swift’s
   7   [Debtor’s] debts to Seller, 18 Moyes and Seller’s Affiliates be settled and/or released prior
   8   to Closing.” Moyes owned SAG, SAM and the Seller Affiliates. 19
   9           Section 4 of the Settlement Agreement states:
  10                    Section 4. Mutual Release.
  11                    Subject to terms set forth in Section 2, the [sic] Swift 20 on the
                        one side and Seller Parties 21 on the other side, and their
  12                    respective members, managers, stockholders, directors,
  13                    officers, partners, employees and agents, hereby mutually
                        release one another from any and all actions, causes of action,
  14                    suits, debts, dues, sums of money, accounts, reckonings, bonds,
                        bills, covenants, contracts, controversies, agreements,
  15                    promises, damages, judgments, executions, duties, obligations,
  16                    indemnities, claims and demands whatsoever, in law or equity
                        which the Parties 22 and their respective directors, officers,
  17                    partners, employees and agents shall or may have, for, upon or
                        by reason of the amounts, accounts receivables, debts and
  18                    obligations described in Section 2, from the beginning of the
  19                    world to the Closing 23.

  20

  21   17
          This term is referenced in the Settlement Agreement but is not defined there nor could the Court find where it is
       separately defined in the Purchase Agreement with reference to particular names. However, “Affiliate” is defined in
  22   the Purchase Agreement (DE 271-3, pp. 7-8 of 182).
       18
          SAG is defined as “Seller” in the Settlement Agreement.
  23   19
          See Complaint, ¶¶ 8-17 (DE 94).
       20
          The term “Swift” refers to the Debtor.
  24   21
          The term “Seller Parties” included Moyes and Burdette.
       22
          The term “Parties” refers to Debtor and all the Seller Parties.
       23
  25      The term “Closing” is not defined in the Settlement Agreement. Rather, the Settlement Agreement indicates that
       capitalized terms not defined in the Settlement Agreement “shall have the meaning assigned to such term in the
  26   Purchase Agreement.” See the third “whereas” paragraph on p. 1 of the Settlement Agreement. “Closing” is then
       defined in Article 1 of the Purchase Agreement (DE 271-3, p. 8 of 182).

                                                                4
Case 2:14-ap-00534-DPC            Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                           Desc
                                   Main Document    Page 4 of 20
   1              Section 2 of the Settlement Agreement limits the otherwise broad language of the
   2   Section 4 Mutual Release. Section 2 states, in relevant part,
   3                       Section 2. Settlement Terms.
   4                       The Parties hereby agree that any and all amounts, accounts
                           receivables, debts and obligations, whatsoever, owed and
   5                       unpaid by Swift to any Seller Party and any and all amounts,
   6                       accounts receivables, debts and obligations, whatsoever, owed
                           and unpaid by any Seller Party to Swift, in both cases prior to
   7                       and until, but not after, the Closing, be and they hereby are
                           fully settled and released, provided, however, that Seller may
   8                       request that Swift, in lieu of releasing amounts due by a Seller
   9                       Party to Swift, assign such amount to Seller or Management.
                           . . . The Seller Parties represent, warrant and covenant that
  10                       there are no other Affiliates 24 of the Seller Parties to whom any
                           amount, account receivable, debt or other obligation is owed
  11                       by Swift at the time of the Closing, and the Seller, SAS, Sales
  12                       and Management, jointly and severally, will indemnify Swift
                           against any Losses for any such claim from an Affiliate of the
  13                       Seller Parties who is not a Party to this Agreement.
                           Notwithstanding the foregoing, Seller may request that Swift,
  14                       in lieu of releasing any amount due by a Seller Party to Swift
  15                       with respect to the Part 135 Business, assign such amount to
                           Seller or to Swift Aircraft Management, L.L.C. 25
  16

  17              Defendants contend the Section 4 Mutual Releases portion of the Settlement
  18   Agreement, even when read with the limitations of the Section 2 Settlement Terms,
  19   released all of the Debtor’s claims against the Defendants, including the breach of
  20   fiduciary duty claims asserted by the Trustee in Count Six of the Complaint. The
  21   Defendants further contend that, having released all claims against the Defendants prior
  22   to the Petition Date, the Debtor’s bankruptcy estate could not have included such breach
  23   of fiduciary duty claims. The Trustee, therefore, could not assert claims against the
  24   Defendants that the Debtor itself did not hold on the Petition Date. Moreover, Defendants
  25
       24
  26        Again, “Affiliates” is defined in Article 1 of the Purchase Agreement. See footnote 16, above.
       25
            The various entities mentioned in Section 2 Settlement Terms are defined in the Settlement Agreement.

                                                                  5
Case 2:14-ap-00534-DPC              Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                          Desc
                                     Main Document    Page 5 of 20
   1   contend no creditors of the Debtor assigned their breach of fiduciary duty claims (if any)
   2   to the Trustee so the Trustee has no standing to bring causes of action based on
   3   Defendants’ alleged breaches of their fiduciary duties. Defendants claim the doctrine of
   4   in pari delicto bars Count Six and those claims must be dismissed.
   5

   6           B. Plaintiff’s Responses in Opposition to the Motion.
   7           Page two of the Trustee’s Response neatly summarizes the Trustee’s 11 points in
   8   opposition to the Motion. Those points, and the Court’s findings on each point, are
   9   addressed below in the order of the Trustee’s presentation.
  10

  11           Point 1. Release is an affirmative defense that was waived by Defendants because
  12   they did not assert it in their Answer 26 to the Complaint. 27
  13           Plaintiff is correct in noting Bankruptcy Rule 7008(c)(1) identifies “release” as an
  14   affirmative defense that must be pled in an answer to a complaint. However, Defendants’
  15   Answer essentially did plead the affirmative defense of release when it stated:
  16                                                     . . .
  17
                        4. The Trustee’s claims have been waived as a result of the acts and conduct
  18                    of the Trustee.
                                                  . . .
  19
                        6. The Trustee’s claims are barred by the doctrine of estoppel. 28
  20

  21   The fact that Defendants’ Answer did not specifically mention Sections 2 or 4 of the
  22   Settlement Agreement or even generally reference the Settlement Agreement is not fatal.
  23   A defendant need provide only fair notice of an affirmative defense. Simmons v. Navajo
  24   County, Ariz., 609 F.3d 1011, 1023 (9th Cir. 2010). Defendants’ Answer provided
  25
       26
          The Answer is at DE 95.
       27
  26      See Section IV(A) of the Response beginning at p. 6 (DE 320).
       28
          Answer, p. 27 (DE 95).

                                                                 6
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22            Desc
                                  Main Document    Page 6 of 20
   1   sufficient notice that Trustee’s claim for breach of fiduciary duty was “waived” and that
   2   Trustee was “barred by the doctrine of estoppel” from pursuing this released claim. This
   3   Court finds that use of the magic word “release” is not required by Bankruptcy Rule
   4   7008(c) to constitute an effectively pled affirmative defense of release. This notion is
   5   buttressed by the Rule 8(e) admonition that a “pleading must be construed so as to do
   6   justice.” Fed. R. Civ. P. 8(e).
   7          Even were this Court to find that the waiver and estoppel language used in
   8   Defendants’ Answer was inadequate to raise “release” as an affirmative defense, this
   9   Court finds Plaintiff was not harmed or prejudiced by Defendants failure to use the exact
  10   word “release.”    A trial date for this Adversary Proceeding has been set to begin
  11   February 11, 2019, but the Motion was filed in April 2018. Since at least the date the
  12   Motion was filed, Plaintiff has become well aware of the language of the Settlement
  13   Agreement and Defendants’ contentions as to the impact of the release language in the
  14   Settlement Agreement. While the discovery bar date has passed, discovery could and
  15   should have been explored by Plaintiff on the question of what facts Defendants had in
  16   support of their waiver and estoppel affirmative defenses.       In discovery responses,
  17   Defendants would naturally have pointed the Trustee to the Settlement Agreement,
  18   particularly the release language of Sections 2 and 4. The Trustee is now armed with
  19   knowledge of the need at trial to introduce facts contesting Defendants’ claimed release.
  20   Since the Trustee has not suffered prejudice by the affirmative defense of “release” having
  21   arguably not been pled prior to Defendants’ Motion, this Court rejects Plaintiff’s
  22   contention that the affirmative defense of release has been waived by Defendants. See
  23   Ledo Fin. Corp. v. Summers, 122 F.3d 825, 827 (9th Cir. 1997) (courts have discretion to
  24   allow a defendant to plead an affirmative defense for the first time in a motion for
  25   summary judgment).
  26

                                                    7
Case 2:14-ap-00534-DPC      Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22           Desc
                             Main Document    Page 7 of 20
   1              Point 2. The releases contained in the Settlement Agreement are avoidable as
   2   intentionally or constructively fraudulent transfers. 29
   3              Plaintiff claims the releases in the Settlement Agreement are avoidable fraudulent
   4   transfers because $12,151,240 in receivables were transferred by the Debtor to SAG and
   5   SAM for no consideration or for less than reasonably equivalent value at a time when
   6   Debtor was insolvent or rendered insolvent by the Transaction. Plaintiff cites In re
   7   Yellowstone Mountain Club, 436 B.R. 548 (Bankr. D. Mont. 2010) for the proposition that
   8   a release may be the subject of a fraudulent transfer avoidance action.
   9              While granting a release may well constitute an avoidable actual or constructive
  10   fraudulent transfer, the Trustee has not brought an action to avoid the Settlement
  11   Agreement or any component of that agreement. The time for the Trustee to bring a cause
  12   of action for avoidance of fraudulent transfer (or to rescind the Settlement Agreement) has
  13   long been barred by the applicable statute of limitations. This Court rejects that portion
  14   of Point 2 of Plaintiff’s Response.
  15              Moyes’ Motion is entirely predicated on the enforceability of the Settlement
  16   Agreement and the contention that Sections 2 and 4 have released Moyes of the breach of
  17   fiduciary duty claims contained in Count Six of the Complaint. In essence, Defendants
  18   contend the Trustee is time barred from asserting any defenses to the enforceability of the
  19   release provisions contained in the Settlement Agreement. However, Plaintiff need not
  20   file causes of action to avoid the Settlement Agreement as a fraudulent transfer or to
  21   rescind that contract as unsupported by consideration in order to dodge the impact of the
  22   claimed release. At trial, the Defendants will surely claim the Trustee’s Count Six claims
  23   have been released. Defendants must carry the burden of demonstrating their affirmative
  24   defenses of release, waiver and/or estoppel. Estate of Page v. Litzenburg, 865 P.2d 128,
  25   135 (Ariz. App. 1993). Based on the record before this Court, no proof of consideration
  26   29
            See Section IV(B) of the Response beginning at p. 7 (DE 320).

                                                                 8
Case 2:14-ap-00534-DPC              Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22      Desc
                                     Main Document    Page 8 of 20
   1   from Moyes to the Debtor supports Moyes’ implied contention that the Settlement
   2   Agreement (as it pertains to him) was based on any consideration (or at least any
   3   consideration of value) from Moyes to the Debtor. This Court is not aware of any claims
   4   Moyes personally held against the Debtor when the Settlement Agreement was executed.
   5   If this is so, Moyes’ waiver or release of any claims against the Debtor may not constitute
   6   consideration. As to Burdette, he is not a signatory to the Settlement Agreement. He
   7   presumably provided no release or any other consideration (valuable or otherwise) to the
   8   Debtor. Nor is Burdette named as receiving a release from the Debtor. He may be an
   9   “officer” of a released party under the Settlement Agreement but nothing before this Court
  10   suggests consideration was given by him for a release of claims the Debtor may have
  11   against him. Genuine material of fact issues remain as to the enforceability of the release
  12   provisions of the Settlement Agreement.
  13            In a sense, Defendants suggest their release affirmative defense cannot itself be met
  14   with the Trustee’s defenses to the claimed release. However, there is a difference between
  15   asserting a time barred cause of action and asserting an affirmative defense to the
  16   enforceability of a contract. See McQueen v. First Nat. Bank of Mesa, Ariz., 36 Ariz. 74,
  17   89 (1929) (note claims barred by statute of limitations may nevertheless be successfully
  18   pled as a defense.). 30 It is not surprising that Plaintiff’s Complaint does not seek to
  19   invalidate the Settlement Agreement because, absent Defendants asserting the affirmative
  20   defenses of waiver, release, estoppel and in pari delicto, the Trustee’s Complaint would
  21   have no occasion to challenge the Settlement Agreement. Now that the Defendants have
  22   30
          The McQueen case was mentioned by District Court Judge Marquez in a case where a plaintiff brought numerous
       causes of action, including a claim for breach of contract. Tucson Electric Power v. Westinghouse Elec., 597 F.Supp.
  23   1102, 1105 (D. Ariz. 1984). In Tucson Electric Power, the defendant filed a motion for summary judgment. The
       plaintiff responded claiming the agreement at issue was unconscionable and, therefore, unenforceable. Plaintiff
  24   claimed it was asserting unconscionability in a defensive manner so it was not barred by the statute of limitations.
       The Court disagreed finding the theory was used offensively as another theory to prosecuting its breach of contract
  25   claims. The court applied the statute of limitations to bar the offensive use of the unconscionability claim. Unlike
       Tucson Electric Power, the Trustee here is defending against the enforceability of the Settlement Agreement and
  26   release. The Trustee’s theory of unenforceability is not being used to assert an affirmative claim for relief to avoid or
       invalidate the Settlement Agreement.

                                                                  9
Case 2:14-ap-00534-DPC             Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                              Desc
                                    Main Document    Page 9 of 20
   1   squarely raised these affirmative defenses, the Trustee’s Response properly raises
   2   defenses to the enforceability of the Settlement Agreement. The Trustee is raising his
   3   shield to the Settlement Agreement’s release provisions but is not pursuing causes of
   4   action to avoid or rescind the release.
   5              When Defendants’ Reply claims the release provisions of Settlement Agreement
   6   are enforceable because the Trustee is barred by the statute of limitations to challenge its
   7   enforceability, the Defendants are using their affirmative defenses and the statute of
   8   limitations as a weapon. Statute of limitation defenses exist to serve as shields not swords.
   9   See City of Saint Paul, Alaska v. Evans, 344 F.3d 1029, 1033 (9th Cir. 2003):
  10                       [c]ourts generally allow defendants to raise defenses that, if
                           raised as claims, would be time-barred . . . Without this
  11
                           exception, potential plaintiffs could simply wait until all
  12                       available defenses are time-barred and then pounce on a
                           helpless defendant. See Western Pac. R.R. Co., 352 U.S. at 71,
  13                       77 S.Ct. 161.
  14   City of Saint Paul at 1033-4. A simple example is in order. If a plaintiff fraudulently
  15   induced a defendant into signing a promissory note but then does not seek to enforce that
  16   note until five and a half years after the note becomes due, 31 the defendants must be
  17   entitled to challenge the enforceability of the note on grounds of plaintiff’s fraud, even
  18   when an affirmative claim for fraud would be barred by a three-year statute of
  19   limitations. 32 Were it otherwise, a fraudster could enforce a fraudulently obtained note by
  20   simply waiting for the fraud statute of limitations to expire.
  21              The crucial question, then, is whether a plaintiff’s defenses to defendants’
  22   affirmative defenses can be time barred by a given statute of limitations. This Court
  23   answers that question in the negative.
  24

  25
       31
  26        Arizona’s breach of contract statute of limitations is six years. See A.R.S. § 12-548(A)(1).
       32
            Arizona’s fraud statute of limitations is three years. See A.R.S. § 12-543(3).

                                                                   10
Case 2:14-ap-00534-DPC               Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                      Desc
                                     Main Document    Page 10 of 20
   1           Genuine issues of fact exist concerning the consideration Defendants paid (if any)
   2   to Debtor to gain the Debtor’s release of claims against them. Genuine issues of fact also
   3   exist concerning whether the Trustee can successfully defend against the enforceability of
   4   the Settlement Agreement by demonstrating the releases are avoidable fraudulent
   5   transfers. If Moyes is party to a release or waiver of claims which are unenforceable
   6   against the Debtor then Defendants cannot carry their burden of proof on their affirmative
   7   defenses. Genuine issues of material facts exist on the enforceability of Defendants’
   8   affirmative defenses of release, waiver, estoppel and in pari delicto. The Motion is denied.
   9

  10           Point 3. The releases contained in the Settlement Agreement do not include
  11   releases of Debtors’ breach of fiduciary duty claims against the Defendants. 33
  12           The Trustee notes that the release in Section 2 of the Settlement Agreement “is
  13   limited to accounts receivable and debts . . . that were owed and unpaid by a seller party
  14   (i.e. Moyes) to the Debtor.” 34 Since the Trustee’s breach of fiduciary duty claims are
  15   unliquidated and contingent, the Trustee suggests these debts were not “owed and unpaid”
  16   and, therefore, not released. The Trustee also contends that, since the Seller could request
  17   the “amount” of claims released by the Debtor be assigned at the Seller’s request, the
  18   “amount” must be a fixed debt, not a contingent and unliquidated claim. Furthermore, the
  19   Trustee suggests breach of fiduciary duty claims “likely are not assignable under Arizona
  20   law. Kiley v. Jennings, Strouss & Salmon, 187 Ariz. 136, 140 (App. 1996).” 35
  21           Among other things, the Defendants contend that the Debtor’s schedules and
  22   statements do not reflect Debtor’s claims against the Defendants, thereby supporting the
  23   notion that the Debtor’s claims against them were released prior to the Petition Date.
  24

  25
       33
          See Section IV(c) of the Response beginning at p. 8 (DE 320).
       34
  26      Response, p. 8, ll. 14-15 (DE 320).
       35
          DE 320, pp. 8-9.

                                                               11
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22        Desc
                                 Main Document    Page 11 of 20
   1   Whether a debtor fully discloses the existence of an asset is, of course, not determinative
   2   of whether that asset exists.
   3              This Court agrees that, in the context of the Transaction, Debtor’s breach of
   4   fiduciary duty claims against Defendants are not “amounts, accounts receivables, debts or
   5   obligations . . . owed and unpaid by any Seller Party to [Debtor].” 36 Moreover, while
   6   Section 4 of the Settlement Agreement purports to provide Debtor’s release of Moyes (as
   7   a Seller Party) and Burdette (as an officer, director, employee, etc. of a Seller Party), the
   8   broad release language in the Section 4 is “[s]ubject to terms set forth in Section 2.” The
   9   Court reads the “subject to” language to limit the broad releases of Section 4 to release
  10   only the types of claims quoted in Section 2. In other words, the Section 2 release
  11   language does not release Defendants of Debtor’s breach of fiduciary duty claims against
  12   them and the release language in Section 4 is limited to only those items released in
  13   Section 2.
  14              This Court’s reading of the Settlement Agreement gives weight to the notion that,
  15   for the price of $100, the Transaction was designed to give Buyers the Part 121 Business
  16   while transferring the Part 135 Business to Moyes and his entities. Granting mutual
  17   releases so that the Part 135 Business and Part 121 Business are segregated makes sense.
  18   Granting releases which would not further that goal does not appear to be intended or
  19   agreed upon. Paragraph 2.4(c) of the Purchase Agreement does not bolster Defendants’
  20   contention that the Debtor released Defendants of claims it may have for Defendants’
  21   breaches of fiduciary duties. Nothing this Court has been provided by the parties confirms
  22   that Moyes or Burdette bargained for an exoneration of claims the Debtor had or might
  23   have against them based on alleged breach of fiduciary duties they may have owed to the
  24   Debtor.
  25

  26   36
            Settlement Agreement, Section 2, ll. 1-4.

                                                        12
Case 2:14-ap-00534-DPC               Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22    Desc
                                     Main Document    Page 12 of 20
   1            The record compels the Court to read the Settlement Agreement as not releasing
   2   Debtor’s breach of fiduciary duty claims against Defendants. This alone constitutes
   3   grounds to deny Defendants’ Motion. If the Court is mistaken in its reading of the
   4   Settlement Agreement, the Court then finds the language of the Settlement Agreement is
   5   ambiguous and evidence is needed to ascertain the intent of the parties in the language
   6   contained in Sections 2 and 4 of the Settlement Agreement. The Motion is, therefore,
   7   denied.
   8

   9            Point 4. Since the Debtor was insolvent at the time of the Transaction, the Trustee
  10   can assert breach of fiduciary duty claims on behalf of Debtor’s creditors. 37
  11            The Trustee claims Debtor was insolvent at the time of the Transaction and,
  12   therefore, it’s insiders owed fiduciary duties to Debtor’s creditors. The Trustee cites
  13   Southwest Supermarkets, LLC, 325 B.R. 417, 425 (Bankr. D. Ariz. 2005) 38 for the
  14   proposition that the Trustee can “assert breach of fiduciary duty claims on behalf of the
  15   creditors as a class (but not individually for specific harms) under Bankruptcy Code
  16   § 544(a).” 39
  17            Defendants question the Trustee’s assertion that members or officers of an LLC
  18   have a fiduciary duty to an LLC’s creditors when the LLC becomes insolvent. 40 While
  19   the Court fails to see why the structure of a debtor entity should matter in this context, it
  20   does not resolve this question today because, more compelling, Defendants correctly note
  21   that the breach of fiduciary duty claims asserted by the trustee in Southwest Supermarkets
  22   were assigned by creditors to that trustee. 41 This makes all the difference. Absent an
  23

  24   37
          See Section IV(D) of the Response beginning at p. 12 (DE 320).
       38
          The chapter 11 trustee in the Southwest Supermarkets, LLC case is well known to this Court.
       39
  25      DE 320, p. 12.
       40
          See Reply, p. 12, fn 6 (DE 336).
       41
  26      The assignability of such claims is questioned by the Trustee in the Response at p. 8 and mentioned above at
       Point 3. That was not at issue in the Southwest Supermarkets case.

                                                               13
Case 2:14-ap-00534-DPC            Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22                            Desc
                                  Main Document    Page 13 of 20
   1   assignment of a creditor’s breach of fiduciary duty claims against the Debtor’s insiders,
   2   the Trustee cannot pursue such creditor claims against these Defendants. The Court
   3   rejects the Trustee’s Point 4.
   4

   5              Point 5. Moyes breached the Purchase Agreement by failing to pay a claim the
   6   Seller Parties agreed to pay so the releases in the Settlement Agreement are
   7   unenforceable. 42
   8              The Trustee contends the Seller Parties failed to pay Debtor’s debts to Balkan (and
   9   perhaps others), debts which they agreed to assume in taking over the Debtor’s Part 135
  10   Business.         The Trustee suggests a fact issue exists as to whether the Settlement
  11   Agreement’s release provisions are, therefore, unenforceable due to the Seller Parties’
  12   material breaches of contract.
  13              Defendants counter this argument by noting the Complaint contains no count for
  14   breach of contract and suggest the applicable statute of limitations would bar such claims.
  15   Defendants also suggest there may not be a failure to pay Balkan or other claims of the
  16   Part 135 Business.
  17              As with Point 2 above, if Defendants’ affirmative defenses of release, waiver,
  18   estoppel and in pari delicto are to stand, Defendants carry the burden of proving the
  19   enforceability of the Settlement Agreement.
  20              Genuine material factual issues exist as to breaches by the Seller Parties of the
  21   Purchase Agreement and as to the enforceability of the releases contained in the
  22   Settlement Agreement. For these reasons, the Motion is denied.
  23

  24

  25

  26   42
            See Section IV(c)(3) of the Response, beginning at p. 11 (DE 320).

                                                                 14
Case 2:14-ap-00534-DPC              Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22      Desc
                                    Main Document    Page 14 of 20
   1            Point 6. Defendants breached their fiduciary duties by entering into the Settlement
   2   Agreement. 43
   3            The Trustee claims the Settlement Agreement was entered into when the Debtor
   4   was insolvent and Defendants caused it to be executed so they could strip out of the Debtor
   5   the Part 135 receivables totaling $12,151,240 and to simultaneously gain from the Debtor
   6   releases for their breaches of fiduciary duties to the Debtor. The Trustee says Defendants
   7   caused this to occur at a time when Debtor did not have the benefit of independent counsel
   8   and where Defendants stood on both sides of the Settlement Agreement.
   9            This point draws a particularly vehement reply from Defendants. 44 Defendants
  10   argue that the Debtor not only gave up receivables, it was also relieved of over $13 million
  11   in payables. Defendants claim that Count Six of the Complaint does not allege the
  12   Debtor’s execution of the Settlement Agreement was itself a fiduciary breach and it is now
  13   too late to add such a cause of action. The Defendants also suggest the Trustee seeks only
  14   to avoid inconvenient aspects of the Transaction rather than all of the Purchase Agreement
  15   or the Settlement Agreement.                  Most urgently, the Defendants argue Mr. Ehrlich
  16   represented the Debtor in the Transaction and this Court said as much in its February 22,
  17   2017 Order. 45
  18            It is true that the Transaction not only transferred over $12 million in receivables
  19   to SAG and SAM, but it also called for significant assumption of Debtor’s obligations.
  20   Whether the payables assumed were of equal or greater value is an open question. What
  21   is not open to question is that the Trustee is time barred from asserting a cause of action
  22   against the Defendants for breaching their fiduciary duties by entering into the Settlement
  23   Agreement. As to the Ehrlich Firm’s representation of the Debtor and SAG, the Court has
  24   already ruled on that matter.
  25
       43
          Section IV(E) of the Response, p. 12 (DE 320).
       44
  26      See Section II(F) of the Reply, beginning at p. 12 (DE 336).
       45
          DE 182, p.3.

                                                                15
Case 2:14-ap-00534-DPC            Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22         Desc
                                  Main Document    Page 15 of 20
   1              Whether Defendants are entitled to enforce the release provisions of the Settlement
   2   Agreement is hotly contested in the Trustee’s defenses against that agreement. The
   3   Motion is denied as genuine issues of material facts remain concerning the enforceability
   4   of these releases.
   5

   6              Point 7. In Pari Delicto is an affirmative defense waived by Defendants because
   7   it was not asserted as such in their Answer to the Complaint. 46
   8              As with the affirmative defense of release (see Point 1, above), Defendants did not
   9   use the magic Latin phrase “in pari delicto” in their Answer. Rather, they stated:
  10                       13. Any injury or damages allegedly suffered by Debtor was
                           caused by Debtor’s own culpable conduct and accordingly,
  11
                           Trustee is barred from any recovery against Defendants or,
  12                       alternatively, any recovery which might otherwise be had by
                           Trustee should be reduced and diminished to the extent that
  13                       Debtor’s culpable conduct caused or contributed to any
                           damages or injury that Debtor may have sustained.
  14
       The above quoted affirmative defense captures the essence of the affirmative defenses of
  15
       in pari delicto, contributory negligence or comparative negligence. Defendants have not
  16
       waived these affirmative defenses. See Point 1, above. However, even if in pari delicto
  17
       was not properly raised in their Answer, Defendants’ Motion does so explicitly. As with
  18
       Point 1, above, Plaintiff has not demonstrated that it has been harmed or prejudiced by
  19
       Defendants’ delay in explicitly stating the in pari delicto affirmative defense. Plaintiff’s
  20
       discovery to date could or should have fully explored the basis for this affirmative defense.
  21
       Discovery would have explicitly revealed Defendants’ intended use of the in pari delicto
  22
       defense.
  23
                  The Court rejects Trustee’s Point 7.
  24

  25

  26   46
            See Section V(A) of the Response, beginning at p. 13 (DE 320).

                                                                16
Case 2:14-ap-00534-DPC              Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22      Desc
                                    Main Document    Page 16 of 20
   1           Point 8. In Pari Delicto does not apply to claims asserted against corporate insiders
   2   like the Defendants. 47
   3           The Trustee cites several cases for the proposition that “the in pari delicto defense
   4   does not apply to self-dealing and breach of fiduciary duty claims brought by a trustee
   5   against corporate fiduciaries.” 48 None of the cases cited by the Trustee are from the 9th
   6   Circuit, the 9th Circuit BAP or the Arizona District Court.
   7           Defendants counter by noting the cases cited by the Trustee on this issue involved
   8   corporate insiders who controlled both sides of a debtor’s transactions, whereas the
   9   Transaction at issue involved unrelated arms-length third parties. Defendants also cite
  10   cases that are not binding on this Court.
  11           Defendants’ Motion cites this Court’s Kohner decision where the court applied the
  12   doctrine of in pari delicto to bar a Trustee’s claim for conspiracy to make fraudulent
  13   transfers. 49 Kohner is inapposite to the case at bar because it involved a cause of action
  14   brought by the Trustee that the debtor itself could not bring. Here, the Trustee defensively
  15   contends that the contract that Defendants seek to enforce is unenforceable. See In re
  16   Kohner, 2:13-ap-00199-DPC, DE 184 (order dated September 11, 2014).
  17           On the face of things, it appears the Buyers and Sellers in the subject Transaction
  18   negotiated at arms length to effectuate a mutually beneficial deal.         That, however,
  19   presumes the Debtor was fully controlled in the Transaction by the Buyers.
  20           The Trustee claims the Debtor was controlled by the Seller Parties (including the
  21   Defendants) and that Defendants breached their fiduciary duties to Debtor in directing the
  22   stripping of valuable receivables out of the Debtor and for the Defendants’ benefit. If the
  23   Transaction is viewed as a whole series of independent steps memorialized by a number
  24   of separate documents one might come to the Defendants’ perspective. However, if the
  25
       47
          See Section V(C) of the Response, beginning at p. 14 (DE 320).
       48
  26      Id.
       49
          See footnote 7 at p. 13 of the Motion (DE 270).

                                                              17
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22        Desc
                                 Main Document    Page 17 of 20
   1   Transaction and all its component documents are viewed as a unified whole it is possible
   2   to see the Trustee’s perspective that the Defendants caused the Debtor to be stripped of its
   3   economic future as a result of the Transaction. The Court need not presently decide
   4   whether in pari delicto applies to the Defendants in this case as there remain material and
   5   genuine factual issues on the question of whether and to what degree Debtor’s transfers
   6   and the Transaction (or parts of the Transaction) were compelled by Defendants and
   7   constitute their self-dealing and/or a breach of fiduciary duties.
   8           The Motion is denied as it pertains to the Defendants’ in pari delicto affirmative
   9   defense.
  10

  11           Point 9. The In Pari Delicto defense does not apply where the Debtor itself did not
  12   engage in intentional or fraudulent conduct. 50
  13           The Trustee correctly translates the Latin phrase “in pari delicto” as “at equal
  14   fault.” The Trustee then questions where the Defendants have cited to facts suggesting
  15   the Debtor committed an intentional tort. If the Debtor has committed no wrongdoing, in
  16   pari delicto should not apply, says the Trustee.
  17           The Defendants Reply to this argument is that the parties to the Transaction were
  18   unrelated, they stood on equal footing and if there is any fault it is equal. 51
  19           For the reasons stated in Point 8 above, the Court denies the Motion.
  20

  21           Point 10. The In Pari Delicto defense does not apply where the Debtor did not
  22   benefit. 52
  23           The Trustee claims Moyes’ conduct (i.e., claimed breach of fiduciary duty) did not
  24   benefit the Debtor but, rather, Moyes’ gain (i.e., the receivables acquired) caused Debtor’s
  25
       50
          See Section V(B) of the Response, beginning at p. 14 (DE 320).
       51
  26      See Section II(I) at pp. 16-17 of Defendants’ Reply (DE 336).
       52
          See Section V(C) of the Response, 2nd paragraph beginning at p. 15 (DE 320).

                                                              18
Case 2:14-ap-00534-DPC           Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22         Desc
                                 Main Document    Page 18 of 20
   1   loss. The Trustee also discredits cases cited by the Defendants as inapposite cases
   2   involving Ponzi schemes and non-insiders.
   3              The Defendants claim the releases from and debt assumption by the Seller Parties
   4   benefited the Debtor to the same degree the Debtor was burdened. Twelve million in
   5   receivables went to the Seller Parties but they also took over $13 million of the Debtor’s
   6   liabilities.
   7              The issue is discussed above in Point 8. For the same reasons stated above, the
   8   Motion is denied.
   9

  10              Point 11. The In Pari Delicto defense is not applicable where the Defendants’ fault
  11   is not relatively equal to the Debtor’s fault. 53
  12              In the Response and at oral argument, the Trustee hammered home the notion that
  13   the in pari delicto defense starts with relative equality of fault. Here, the Trustee claims
  14   any fault of the Debtor is greatly outweighed by Defendants’ wrongs so in pari delicto is
  15   inapplicable.         At best, the Trustee suggests contributing negligence or comparative
  16   negligence would apply.
  17              Defendants claim there is no fault of the Defendants but if there was fault it was no
  18   greater than the Debtor’s and that the Debtor independently and at arms-length agreed to
  19   the Settlement Agreement and the Purchase Agreement.
  20              For the reasons stated in Point 8 above, the Court denies the Motion.
  21

  22   V.         CONCLUSION
  23              The Court finds the Settlement Agreement does not release the Debtor’s breach of
  24   fiduciary duty claims against the Defendants. Even if the Settlement Agreement does
  25   release such claims, the foundation for Defendants’ Motion is their claimed enforceability
  26   53
            See Section V(D) of the Response, beginning at p. 15 (DE 320).

                                                                19
Case 2:14-ap-00534-DPC              Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22        Desc
                                    Main Document    Page 19 of 20
   1   of the Settlement Agreement and the releases set forth in that agreement. If the releases
   2   are not enforceable, the affirmative defenses of release, waiver, estoppel and in pari
   3   delicto fail. Genuine issues of material fact exist as to the Trustee’s defenses to the
   4   enforceability of the Settlement Agreement.
   5         IT IS ORDERED Defendants’ Motion for Summary Judgment is hereby denied.
   6

   7         DATED AND SIGNED ABOVE.
   8

   9
       COPY of the foregoing mailed by the BNC and/or
  10
       sent by auto-generated mail to interested parties.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

                                                  20
Case 2:14-ap-00534-DPC     Doc 418 Filed 12/07/18 Entered 12/07/18 12:30:22           Desc
                           Main Document    Page 20 of 20
